Title: To James Madison from Thomas Jefferson, 7 August 1804
From: Jefferson, Thomas
To: Madison, James



Dear SirMonticello Aug. 7. 04.
Your’s of the 4th. came to hand last night & I now return you the letters of Livingston, Bourne, Lee, Lynch, Villandry & mr. King. Stewart’s is retained for communication with the P. M. Genl. I send also for your perusal the letter of a mr. Farquhar of Malta. Mr. Livingston’s letters (two short ones excepted) being all press-copies & very bad ones, I can make nothing distinct of them. When manuscript copies are recieved I shall be glad to read them. The conduct of the commissioners at Paris merits examination. But what mr. Livingston means by delays on our part in the execution of the Convention is perfectly incomprehensible. I do not know that a single day was unnecessarily lost on our part. In order however to lessen the causes of appeal to the Convention, I sincerely wish that Congress at the next session may give to the Orleans territory a legislature to be chosen by the people, as this will be advancing them quite as fast as the rules of our government will admit; and the evils which may arise from the irregularities which such a legislature may run into, will not be so serious as leaving them the pretext of calling in a foreign Umpire between them & us. The answer to mr. Villandry should certainly be what you mention, that the objects of his application are only within the competence of Congress, to whom they must apply by petition, if they chuse it. Perhaps it would be but kind & candid to add that as there has been no example of such measures taken by Congress as they ask, they should consider whether it would not be wise in them to act for themselves as they would do were no such measures expected. I expect daily to recieve answers from the principal officers for the Orleans government. These recieved, I will proceed to make out the whole arrangement, and inclose it to you, asking your counsel on it without delay. It will not be practicable to submit it to the other members, but I have so often conversed with them on the subject as to possess their sentiments. As we count on the favor of a family visit could you accomodate that in point of time so as that we might be together at making out the final list? Affectionate salutations & assurances of friendship.
Th: Jefferson
